336 S.W.3d 116 (2011)
James W. PATTON, KBA Member No. 83229, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2011-SC-000072-KB.
Supreme Court of Kentucky.
March 24, 2011.

OPINION AND ORDER
The Movant, James W. Patton, was suspended from the practice of law on December 28, 2009, pursuant to SCR 3.050, for failure to pay dues. His Kentucky Bar Association member number is 83229, and his bar roster address is 30 Woodbridge Drive, Colorado Springs, Colorado 80906. He has applied for reinstatement to the practice of law in Kentucky, pursuant to SCR 3.500(1), and has satisfied all of the requirements of that rule. The Board of Governors of the Kentucky Bar Association has recommended to this Court that Patton's application for reinstatement be granted. We concur with the recommendation of the Board.
Accordingly, it is ORDERED that James W. Patton, KBA Member No. 83229, is hereby reinstated to the practice of law in this Commonwealth on condition of the payment of costs incurred by the Character and Fitness Committee's investigation of this matter, said costs being in the amount of $141.79.
All sitting. All concur.
ENTERED: March 24, 2011.
/s/ John D. Minton, Jr.
/s/ Chief Justice